Appeal Dismissed and Memorandum Opinion filed August 13, 2020.




                                      In The

                       Fourteenth Court of Appeals

                              NO. 14-19-00146-CV

     IN THE ESTATE OF ESTANISLADA RODRIGUEZ, DECEASED

                On Appeal from the County Court at Law No. 3
                           Fort Bend County, Texas
                    Trial Court Cause No. 12-CPR-025070

                         MEMORANDUM OPINION

      This is an attempted appeal from an order signed February 1, 2019, for the
dependent administrator Terry Garcia to pay attorney’s fees and expenses. On July
15, 2020, this court informed the parties that it would consider dismissal of the
appeal on its own motion for want of jurisdiction, see Tex. R. App. P. 42.3(a),
because the record reflects that the order is interlocutory and not appealable under
Dumitrov v. Hitt, 601 S.W.2d 472, 473 (Tex. App.—Houston [14th Dist.] 1980,
writ ref’d n.r.e.) (applying the predecessor of Tex. Estates Code § 352.051;
reasoning that the “approval of such an expense by the probate court is not a final
judgment; that order may be reviewed and corrected in a settlement of the final
account”).

      This court notified the parties that the appeal would be dismissed unless any
party filed a response on or before July 27, 2020, showing meritorious grounds for
continuing the appeal. See Tex. R. App. P. 42.3(c). No party filed a response.

      Accordingly, we dismiss the appeal.



                                                   PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.




                                        2